Title: To John Adams from Timothy Pickering, 6 February 1800
From: Pickering, Timothy
To: Adams, John



Department of State:—February 6th. 1800.

The Secretary of State has prepared, as directed, and now respectfully submits to the President of the United States, copies of the papers, which probably were contemplated by the House of Representatives, in their resolve of the 4th. instant: Altho’ no requisition, as the resolve supposes, has ever been received, nor any communication made to the Judge of the District Court of South Carolina, concerning any man by the name of Jonathan Robbins. But by the proceedings before that Judge, as they have been published, it appears that a seaman named Thomas Nash, the subject of the British minister’s requisition, did assume the name of Jonathan Robbins, and make oath, “that he was a native of the State of Connecticut, and born in Danbury in that State.” The Secretary, therefore, besides the copy of the requisition, and the copies of his letter to the Judge of the District Court of South Carolina, and of the Judge’s answer, has prepared, and herewith encloses copies of the certificates of the Selectmen and Town Clerk of Danbury, and extracts of letters from Admiral Sir Hyde Parker, satisfactorily proving that the Thomas Nash, calling himself Jonathan Robbins, who, on the requisition of the British Minister, was delivered up by the Judge aforesaid, with the assent of the President of the United States, was not an American citizen, but a native Irishman, who to his other crimes added perjury, in the hope, thereby, to escape the punishment due to piracy and murder. The original certificates of the select-men and town-clerk of Danbury are in the Secretary’s possession; and he has compared the extract of Admiral Parker’s letter to Mr. Liston with the original, and the extract of the Admiral’s letter to the British Consul at Charleston, with the passage as recited in the Consul’s original letter to Mr. Liston.
All which is respectfully submitted.

Timothy Pickering